Exhibit 99.2 CSX Reports 63 Percent Increase in Earnings Per Share First Quarter Highlights: § Record first quarter operating income and revenues § Record first quarter operating ratio of 77 percent § Industry leading service and safety performance Jacksonville, Florida (Apr. 15, 2008) – CSX Corporation (NYSE: CSX) today reported first quarter earnings of $351 million, or 85 cents per share, versus $240 million, or 52 cents per share, last year. This represents a 63 percent improvement in earnings per share over last year. First quarter results included 5 cents per share from a non-cash equity earnings adjustment this year and 2 cents per share from insurance recoveries last year. On a comparable basis, excluding these items, first quarter EPS was up 60 percent from a year ago. (See table below for reconciliation of quarter items to reported numbers.) “Our highly focused workforce continued to drive shareholder value at a record setting pace in the first quarter by delivering outstanding safety, customer service and financial results,” said Michael Ward, chairman, president and chief executive officer.“In addition, the diverse business portfolio we have created is allowing the company to grow though the current economic cycle.” CSX generated significant revenue growth in six of its ten markets, resulting in record first quarter revenues of $2.7 billion, a 12 percent increase over the first quarter of 2007. The company overcame softness in the housing and automotive sectors through yield management, fuel recovery and market drivers including growth in ethanol and grain shipments, increased demand for export coal, and a stable industrial economy. The company achieved these revenue gains while holding non-fuel expenses flat, which drove record first quarter operating income of $626 million, up from $485 million last year. The respective quarters included insurance gains of $2 million and $18 million. On a comparable basis, excluding these gains, operating income was up 34 percent.At the core of this improvement were stronger safety and service levels, greater labor productivity and increased fuel efficiency, resulting in a 370 basis point improvement in the operating ratio to 77 percent on a comparable basis. Reflecting the company’s strong first quarter performance and the underlying strength of its business, CSX is now targeting the upper end of its previously announced 2008 EPS guidance of $3.40 - $3.60 on a comparable basis. CSX also reaffirmed its long-term financial targets announced on March 17, 2008. With 2007 as the baseline, the company is confident that it can achieve compound annual growth in operating income of 13 to 15 percent, as well as 18 to 21 percent compound annual growth in EPS before the impact of share repurchases Table of Contents The accompanying unaudited CSX CORPORATION CONTACTS: financial information should be 500 Water Street read in conjunction with the 15th Floor, C900 INVESTOR RELATIONS Consolidated Financial Statementsp. 4 Company’s most recent Jacksonville, FL David Baggs Operating Income Detailp. 7 Annual Report on Form 10-K, 32202 (904) 359-4812 Rail Operating Statisticsp. 11 Quarterly Reports on Form http://www.csx.com MEDIA 10-Q, and any Current Garrick Francis Reports on Form 8-K (904) 359-1708 1 through 2010.Additionally, CSX is targeting an operating ratio in the low-70’s and free cash flow before dividendsexceeding $1 billion in The company repurchased $300 million of its outstanding common stock in the first quarter and remains committed to repurchasing an additional $3 billion in common stock by the end of 2009.As previously stated, the company is also investing $5 billion in its transportation network between 2008 and 2010 to meet the nation’s burgeoning demand for freight rail service. “Our guidance and actions to enhance shareholder value are indicative of our momentum and confidence in the future of the company,” said Ward. “CSX is poised and motivated to deliver substantial value in the short term while enhancing its network and service to create value for many years to come.” GAAP RECONCILIATION 1 (Dollars in millions, except per share amounts) First Quarter 2008 2007 Improvement Operating Income Less Gain on Insurance Recoveries $ 626 (2 ) $ 485 (18 ) 29% Comparable Operating Income $ 624 $ 467 34% Earnings Per Share Less Gain on Insurance Recoveries LessEquity Earnings Adjustment $ 0.85 - (0.05 ) $ 0.52 (0.02 - ) 63% Comparable Earnings Per Share $ 0.80 $ 0.50 60% CSX Corporation, based in Jacksonville, Fla., is a leading transportation company providing rail, intermodal and rail-to-truck transload services. The company’s transportation network spans approximately 21,000 miles with service to 23 eastern states and the District of Columbia, and connects to more than 70 ocean, river and lake ports. This earnings announcement, as well as a package of detailed financial information, is contained in the CSX Quarterly Financial Report available on the company's web site at http://investors.csx.com in the Investors section and on Form 8-K with the Securities and Exchange Commission (“SEC”). CSX executives will conduct a quarterly earnings conference call with the investment community on April 16, 2008 at 8:30 a.m. ET. Investors, media and the public may listen to the conference call by dialing 888-327-6279 (888-EARN-CSX) and asking for the CSX earnings call. (Callers outside the U.S., dial 773-756-0199).
